Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 1 of 86




                 EXHIBIT 
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 2 of 86




                                                                   Exhibit 2, Page 1
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 3 of 86




                                                                   Exhibit 2, Page 2
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 4 of 86




                                                                   Exhibit 2, Page 3
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 5 of 86




                                                                   Exhibit 2, Page 4
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 6 of 86




                                                                   Exhibit 2, Page 5
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 7 of 86




                                                                   Exhibit 2, Page 6
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 8 of 86




                                                                   Exhibit 2, Page 7
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 9 of 86




                                                                   Exhibit 2, Page 8
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 10 of 86




                                                                    Exhibit 2, Page 9
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 11 of 86




                                                                Exhibit 2, Page 10
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 12 of 86




                                                                Exhibit 2, Page 11
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 13 of 86




                                                                Exhibit 2, Page 12
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 14 of 86




                                                                Exhibit 2, Page 13
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 15 of 86




                                                                Exhibit 2, Page 14
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 16 of 86




                                                                Exhibit 2, Page 15
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 17 of 86




                                                                Exhibit 2, Page 16
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 18 of 86




                                                                Exhibit 2, Page 17
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 19 of 86




                                                                Exhibit 2, Page 18
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 20 of 86




                                                                Exhibit 2, Page 19
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 21 of 86




                                                                Exhibit 2, Page 20
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 22 of 86




                                                                Exhibit 2, Page 21
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 23 of 86




                                                                Exhibit 2, Page 22
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 24 of 86




                                                                Exhibit 2, Page 23
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 25 of 86




                                                                Exhibit 2, Page 24
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 26 of 86




                                                                Exhibit 2, Page 25
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 27 of 86




                                                                Exhibit 2, Page 26
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 28 of 86




                                                                Exhibit 2, Page 27
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 29 of 86




                                                                Exhibit 2, Page 28
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 30 of 86




                                                                Exhibit 2, Page 29
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 31 of 86




                                                                Exhibit 2, Page 30
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 32 of 86




                                                                Exhibit 2, Page 31
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 33 of 86




                                                                Exhibit 2, Page 32
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 34 of 86




                                                                Exhibit 2, Page 33
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 35 of 86




                                                                Exhibit 2, Page 34
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 36 of 86




                                                                Exhibit 2, Page 35
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 37 of 86




                                                                Exhibit 2, Page 36
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 38 of 86




                                                                Exhibit 2, Page 37
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 39 of 86




                                                                Exhibit 2, Page 38
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 40 of 86




                                                                Exhibit 2, Page 39
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 41 of 86




                                                                Exhibit 2, Page 40
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 42 of 86




                                                                Exhibit 2, Page 41
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 43 of 86




                                                                Exhibit 2, Page 42
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 44 of 86




                                                                Exhibit 2, Page 43
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 45 of 86




                                                                Exhibit 2, Page 44
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 46 of 86




                                                                Exhibit 2, Page 45
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 47 of 86




                                                                Exhibit 2, Page 46
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 48 of 86




                                                                Exhibit 2, Page 47
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 49 of 86




                                                                Exhibit 2, Page 48
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 50 of 86




                                                                Exhibit 2, Page 49
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 51 of 86




                                                                Exhibit 2, Page 50
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 52 of 86




                                                                Exhibit 2, Page 51
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 53 of 86




                                                                Exhibit 2, Page 52
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 54 of 86




                                                                Exhibit 2, Page 53
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 55 of 86




                                                                Exhibit 2, Page 54
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 56 of 86




                                                                Exhibit 2, Page 55
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 57 of 86




                                                                Exhibit 2, Page 56
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 58 of 86




                                                                Exhibit 2, Page 57
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 59 of 86




                                                                Exhibit 2, Page 58
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 60 of 86




                                                                Exhibit 2, Page 59
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 61 of 86




                                                                Exhibit 2, Page 60
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 62 of 86




                                                                Exhibit 2, Page 61
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 63 of 86




                                                                Exhibit 2, Page 62
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 64 of 86




                                                                Exhibit 2, Page 63
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 65 of 86




                                                                Exhibit 2, Page 64
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 66 of 86




                                                                Exhibit 2, Page 65
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 67 of 86




                                                                Exhibit 2, Page 66
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 68 of 86




                                                                Exhibit 2, Page 67
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 69 of 86




                                                                Exhibit 2, Page 68
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 70 of 86




                                                                Exhibit 2, Page 69
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 71 of 86




                                                                Exhibit 2, Page 70
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 72 of 86




                                                                Exhibit 2, Page 71
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 73 of 86




                                                                Exhibit 2, Page 72
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 74 of 86




                                                                Exhibit 2, Page 73
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 75 of 86




                                                                Exhibit 2, Page 74
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 76 of 86




                                                                Exhibit 2, Page 75
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 77 of 86




                                                                Exhibit 2, Page 76
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 78 of 86




                                                                Exhibit 2, Page 77
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 79 of 86




                                                                Exhibit 2, Page 78
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 80 of 86




                                                                Exhibit 2, Page 79
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 81 of 86




                                                                Exhibit 2, Page 80
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 82 of 86




                                                                Exhibit 2, Page 81
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 83 of 86




                                                                Exhibit 2, Page 82
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 84 of 86




                                                                Exhibit 2, Page 83
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 85 of 86




                                                                Exhibit 2, Page 84
Case 6:20-cv-00454-ADA Document 31-5 Filed 10/02/20 Page 86 of 86




                                                                Exhibit 2, Page 85
